DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Drawing Objection is withdrawn in view of Applicant’s arguments, see pages 8-9, filed February 28, 2022.

Specification
The Amendment to the Specification is acceptable and will be entered.

Response to Arguments
Applicant’s arguments, see page 10, filed February 28, 2022, with respect to Claim 2 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claim 2 has been withdrawn. 
Applicant’s arguments, see pages 10-11, filed February 28, 2022, with respect to Claims 1-5 and 10-16 have been fully considered and are persuasive.  The 35 USC 103 rejection of Claims 1-5 and 10-16 has been withdrawn. 
EXAMINER'S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
David Pittman on March 22, 2022.

The application has been amended as follows: 
.           Claim 1  (Examiner’s Amendment) A tubular handling system comprising:
                a pipe handler comprising:
                                a base;
                                a support rotatably attached to the base at one end of the support;
                                a first actuator configured to telescopically extend the support into engagement with a structure of a rig, wherein the engagement secures the support to the rig in a substantially vertical position, wherein the support is positioned vertically below a rig floor of the rig when the support is engaged with the structure; and
                                a pipe handler mechanism rotatably attached to the support proximate an opposite end of the support, the pipe handler mechanism being configured to grip and transport an object from a pick-up location to a delivery location, wherein the pipe handler mechanism comprises an arm rotationally coupled to the support, and wherein the arm comprises one or more grippers that are actuated to grip or release the object.
Claim 3   (Examiner’s Amendment) The system of claim 1, wherein the pick-up location is one of a well center, [[a]] the rig floor, a vertical storage area, another pipe handler, and horizontal storage area, and wherein the delivery location is another one of the well center, the rig floor, the vertical storage area, the other pipe handler, and the horizontal storage area.
 
Claim 11    (Examiner’s Amendment) A tubular handling system comprising:
                a base;
                a support rotatably attached to the base at one end, wherein the support, via one or more actuators, extends an opposite end of the support into engagement with a structure of a rig or retracts to disengage the support from the structure, wherein the engagement secures the support to the rig in a substantially vertical position;
                a pipe handler mechanism rotatably attached to the support proximate the opposite end of the support, wherein the one or more actuators hold the support in engagement with the structure while the pipe handler mechanism is deployed, the pipe handler mechanism comprising:
                                a first arm rotationally coupled to one or more grippers; and
                                a plurality of lift beams rotationally coupled at one end to the support and rotationally coupled at an opposite end to the first arm, wherein the first arm is configured to rotate independently of the plurality of lift beams.
 
Claim 15     (Examiner’s Amendment) A method for performing a subterranean operation, the method comprising:
                rotating a support, via a first actuator, from a stowed position on a base to a substantially vertical position relative to the base;
                vertically extending the support, via a second actuator, into engagement with a structure of a rig, wherein the engagement secures the support to the rig in the substantially vertical position; [[and]]
                rotating a pipe handler mechanism relative to the support from a stowed position to a deployed position, the pipe handler mechanism being rotationally coupled to the support and being configured to grip and transport an object from a pick-up location to a delivery location, wherein the pipe handler mechanism comprises an arm rotationally coupled to the support, and wherein the arm comprises one or more grippers that are actuated to grip or release the object; and 
                maintaining the engagement between the support and the structure via the second actuator while the pipe handler mechanism is operating.

 	Support for these claim amendments is found in, at least paragraphs [0048], [0049], and [0058].
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach tubular handling systems and methods for performing subterranean operations that include, inter alia
a base and a support rotatably attached to the base at one end, wherein the support is rotated into a vertical position during the tubular handling operations,
a first actuator that telescopically extends the support so that the top of the support is secured to a drilling rig, and
a pipe handler with an arm and gripper, the pipe handler being rotatably attached to the support, 
wherein
the support is positioned vertically below a rig floor of the rig when the support is engaged with the structure, or
the one or more actuators hold the support in engagement with the structure while the pipe handler is deployed.

One advantage of the claimed invention is that the telescopic, vertical support allows the tubular handling system to be used with rigs of different heights.  The closest prior art is US 8,936,424, which shows a tubular handling system that includes a base, vertical support and rotatable pipe handler with the support extending vertically next to the mast of a drilling rig.  However, the system does not teach an actuator to vertically extend/retract the vertical support and hold the support in engagement with the structure while the pipe handler is deployed, or, an engagement structure that allows the support to be positioned vertically below a rig floor of the rig when the support is engaged with the structure.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 8,936,424 (see the discussion above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652